DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2020 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Piorkowski (US 3,958,758) in view of Hartig (WO 2007080084), further in view of Alperin (US 4,473,186).
As to claim 1, Piorkowski discloses a liquid nanoparticle generation apparatus comprising:
a nozzle (28) comprising an inlet (12) in fluid communication with a vent (exit of 28) via a passage (the passage within 28) therebetween (Figure 1), and a compressed 
a feed (10) in communication with the inlet (Figure 1);
a gas flow amplifier (24, 18) comprising:
 a diffuser (48) in fluid communication with the vent (exit of 28) via an interior cavity (interior of 18) of a throat (Examiner’s Annotated Figure 1) therebetween, having a throat entrance (Examiner’s Annotated Figure 1), a throat exit (Examiner’s Annotated Figure 1) and at least one compressed gas jet ring port (46) disposed on a wall of the interior cavity of the throat (Figure 1); and
an ambient air entrance (24) disposed between the throat entrance (Examiner’s Annotated Figure 1) and the liquid vent (exit of 28) (Figure 1).
Piorkowski fails to disclose the nozzle including at least two rings of ports, or the nozzle being configured for use with liquid, and therefore featuring liquid components.
Hartig discloses a device that features a plurality of ports (5), linking to a gas plenum (4)
and a generally cylindrical interior cavity (7) (Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Piorkowski with the disclosures of Hartig, providing at least two of the compressed gas jet rings (Piorkowski, 46), linking to the compressed gas plenum (Piorkowski, 46) as the configurations were known in the art at the time of invention, and the modification would have yielded predictable results, specifically the supply of gas to the mixture.
Additionally it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Piorkowski in view of with the disclosures of Hartig, providing the interior cavity to be generally cylindrical, as 
Piorkowski in view of Hartig fails to disclose a device wherein each of the compressed gas jet rings include a plurality of ports.
Alperin discloses a nozzle that includes a ring of ports (30), as a substitution for use of an annular opening (Figures 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Piorkowski with the disclosures of Alperin substituting each of the annular compressed jet ring ports (Piorkowski, 46) with a ring of ports (Alperin, 30), as the modification was known at the time of invention, and the configuration would have yielded predictable results, specifically supply of fluid to the chamber for mixture.
Alperin discloses a nozzle that is configured for use with liquids or powders (Column 1, lines 41-46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Piorkowski in view of Hartig and Alperin, with the disclosures of Alperin, providing the device of Piorkowski in view of Hartig and Alperin to be usable in liquid or solid applications, and therefore feature the inlet, vent, passage, feed and other components being configured to operate with liquid, in order to provide a device capable of handling substance of various physical and chemical characteristics, as disclosed by Alperin (Abstract, lines 4-9).



    PNG
    media_image1.png
    846
    736
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
As to claim 10, Piorkowski in view of Hartig and Alperin discloses a gas flow amplifier comprising:
a diffuser (48) in fluid communication with an inlet cone (the conical opening within 24) via a generally cylindrical (Alperin, Figure 1) interior cavity (26) of a throat (See Examiner’s Annotated Figure 1) therebetween having a throat entrance (See Examiner’s Annotated Figure 1), a throat exit (See Examiner’s Annotated Figure 1) and the at least two rings of ports are positioned in such a way to induce turbulent air flow (Column 3, lines 27-30); and one or more liquid (Alperin, Column 1, lines 41-46) droplets in fluid communication with the inlet cone (Figure 1). 
As to claim 14, Piorkowski in view of Hartig and Alperin discloses the apparatus of claim 10 further comprising a compressed gas plenum (Piorkowski, 44) encircling the generally cylindrical (Alperin, Figure 1) interior cavity (26) (Figure 1) and in fluid communication with the generally cylindrical (Alperin, Figure 1) interior cavity (26) of the throat (Examiner’s Annotated Figure 1) via at least two (Hartig, Figure 1) rings (46) of ports (Alperin, 30) (Column 3, lines 45-47).
Regarding claim 15, Piorkowski in view of Hartig and Alperin discloses a nanoparticle generation system comprising:
a nozzle (Piorkowski, 28) suitable for generating atomized particles (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The configuration provides for the claimed function) from a bulk liquid (Alperin, Column 1, lines 41-46)
a liquid (Alperin) feed (Piorkowski, 10) comprising the bulk liquid in fluid communication with the nozzle (Piorkowski, Figure 1);
a gas flow amplifier (Piorkowski, 24, 18) comprising a generally cylindrical (Hartig, Figure 1, 7) interior cavity (Piorkowski, interior of 18) of a throat (See Examiner’s Annotated Figure 1) having disposed on one end a conical inlet (Examiner’s Annotated Figure 1, Throat Entrance) and on the other end a conical diffuser (Piorkowski, 48); and within said generally cylindrical (Hartig) interior cavity (Piorkowski) are at least two (Hartig, Figure 1) rings (46) of ports (Alperin, 30) positioned along a wall of the wall of 
wherein the nozzle (28) is disposed in fluid communication with the conical inlet of the interior cavity (Figure 1) for a liquid ejection from the nozzle and into the cavity in such a way to create and maintain a liquid nanoparticle aerosol (The recitation is interpreted as a recitation of intended use; The limitation is afforded limited patentable weight; The nozzle is capable of being used for the prescribed function, based upon the prior art featuring the prescribed structure).
As to claims 16 and 17, Piorkowski in view of Hartig and Alperin discloses the nanoparticle generation system of claim 15, but fails to disclose a system wherein the bulk liquid has a surface tension between about 15 dynes/cm and about 80 dynes/cm or wherein the bulk liquid contains a solute dissolved in the bulk liquid.
Piorkowski in view of Hartig and Alperin discloses a system that is designed to adapt to surface tension (Piorkowski, Column 1, lines 20-32). While the combination fails to disclose that the system features a bulk liquid with a surface tension between about 15 dynes/cm and about 80 dynes/cm or wherein the bulk liquid contains a solute dissolved in the bulk liquid, Applicant has made no disclosure that the proposed limitations provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with a surface tension a surface tension between about 15 dynes/cm and about 80 dynes/cm or a system designed to adapt to surface tension, as the device would perform the function of atomizing fluid. Additionally one of ordinary skill .
Claims 2-9, 11-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Piorkowski in view of Hartig and Alperin, further in view of Munroe (US 4,765,373).
As to claim 2, Piorkowski in view of Hartig and Alperin discloses the at least two (Hartig, Figure 1) rings (46) of ports (Alperin, 30) of claim 1, further disposed at a distance from the throat exit (Piorkowski, Figure 1).
However, Piorkowski in view of Hartig and Alperin fails to disclose the distance between the throat exit and jet rings being 0.1D to 10D, wherein D is the diameter of the generally cylindrical interior cavity of the throat.
Munroe discloses a diffuser wherein the distance between nozzle openings and a throat exit is between .1D and 10D, wherein D is the diameter of the generally cylindrical interior cavity of the throat (Column 2, lines 48-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Piorkowski in view of Hartig and Alperin with the disclosures of Munroe, providing a nozzle wherein the distance between jet rings and a throat exit is between .1D and 10D, wherein D is the diameter of the generally cylindrical interior cavity of the throat, in order to provide for homogenization of the fluids, as disclosed by Munroe (Column 2, lines 42-46).
As to claims 3-6 and 8, Piorkowski in view of Hartig and Alperin discloses the throat of claim 1, wherein the at least two (Hartig, Figure 1) compressed gas jet rings (46) of ports (Alperin, 30) is comprised of a first compressed gas jet ring (46), and a second compressed gas jet ring (46) (Hartig, Figure 1), a primary distance (Examiner’s Annotated Figure 1, The distance between the throat entrance and the first compressed nd gas jet ring and the diffuser entrance).
However, Piorkowski in view of Hartig and Alperin fails to disclose:
As to claim 3, a primary distance, jet distance, and diffuser distance of about 0.1 D to 10D, wherein D is the diameter of the generally cylindrical interior cavity of the throat
Or as to claim 4, the jet distance and diffuser distance each at a distance of at least about 0.5D
Or as to claim 5, the jet distance and the diffuser distance each having a distance of 0.5D to about 2D
Or as to claim 6, the jet distance each having a distance of about 0.5D to about 4D
Or as to claim 8, the distance between the liquid vent and the throat entrance being equal to or less than 0.5D/TAN(Theta/2). 
Piorkowski discloses the general condition of sizing the nozzle, considering the distance between adjoining parts (Column 2, line 19-23), and the throat diameter (Column 2, lines 30-35 and 52-57, Column 3, lines 21-23), in order to create an intense suction (Column 2, lines 35-39 and column 3, lines 45-47) and encourage mixing (Column 2, line 42-47) within the nozzle.
Munroe discloses sizing the length of a nozzle relative to its diameter in order to provide for homogenization within the nozzle (Column 2, lines 42-55). 
While Piorkowski and Munroe do not disclose that this sizing is based upon the primary distance, jet distance, and diffuser distance being about 0.1 D to 10D, wherein D is the diameter of the generally cylindrical interior cavity of the throat, or the jet distance, 
As to claim 7, Piorkowski in view of Hartig, Alperin, and Munroe discloses the apparatus of claim 3.
However, the combination fails to disclose a configuration where the interior walls of the segment between the throat exit and the second compressed jet ring and between 
The combination discloses a prior art amplifier upon which the claimed structure (roughened wall segments) can be seen as an improvement. 
Munroe discloses an amplifier that includes a roughened wall segment (42).
Thus the manner of enhancing the amplifier was made part of the ordinary capabilities of one skilled in the art based upon the disclosures of Munroe.
Accordingly one of ordinary skill in the art before the effective filing date of the claimed invention would have been capable of applying this known “improvement” technique in the same manner to the prior art amplifier of Piorkowski in view of Hartig, Alperin and Munroe and the results would have been predictable to one of ordinary skill in the art before the effective filing date of the claimed invention. Namely, one skilled in the art would have readily recognized that providing the roughened wall segment would increase efficiency of air flow in the system, as disclosed by Munroe (Column 3, lines 12-15).
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the roughened wall segment (Munroe 42) between the throat exit and the second compressed jet ring and between the first compressed jet ring and the second compressed jet ring, or between the throat exit and the nearest ring of ports, or between at least two rings of ports, since it has been held rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70. 
As to claim 9, Piorkowski in view of Hartig and Alperin discloses the apparatus of claim 1 further comprising a second compressed gas plenum (Piorkowski, 44) encircling 
Regarding claims 11 and 12, Piorkowski in view of Hartig and Alperin discloses the gas flow amplifier of claim 10, but fails to disclose an amplifier wherein,
As to claim 11, the distance between the throat exit and the nearest ring of ports and the distance between the at least two rings of ports are independently 0.5D;
Or as to claim 12, the distance between the throat exit and the nearest ring of ports and the distance between at least two rings of ports of the gas flow amplifier of claim 11 are independently at least 0.5D to about 4D.
Piorkowski discloses the general condition of sizing the nozzle, considering the distance between adjoining parts (Column 2, line 19-23), and the throat diameter (Column 2, lines 30-35 and 52-57, Column 3, lines 21-23), in order to create an intense suction (Column 2, lines 35-39 and column 3, lines 45-47) and encourage mixing (Column 2, line 42-47) within the nozzle.
Munroe discloses sizing the length of a nozzle relative to its diameter in order to provide for homogenization within the nozzle (Column 2, lines 42-55). 
While Piorkowski and Munroe do not disclose that this sizing is based upon the distance between the throat exit and the nearest ring of ports and the distance between the at least two rings of ports are independently 0.5D, or the distance between the throat exit and the nearest ring of ports and the distance between at least two rings of ports are independently at least 0.5D to about 4D, Applicant has made no disclosure that the limitations are critical. As such, it would have been obvious to one having ordinary skill in 
As to claim 13, Piorkowski in view of Hartig and Alperin discloses the apparatus of claim 10.
However, Piorkowski in view of Hartig and Alperin fails to disclose an amplifier further comprising a roughened wall segment between the throat exit and the nearest ring of ports, and between at least two rings of ports. 
Piorkowski in view of Hartig and Alperin discloses a prior art amplifier upon which the claimed structure (roughened wall segments) can be seen as an improvement. 
Munroe discloses an amplifier that includes a roughened wall segment (42).
Thus the manner of enhancing the amplifier was made part of the ordinary capabilities of one skilled in the art based upon the disclosures of Munroe.
Accordingly one of ordinary skill in the art before the effective filing date of the claimed invention would have been capable of applying this known “improvement” technique in the same manner to the prior art amplifier of Piorkowski in view of Hartig and Alperin, and the results would have been predictable to one of ordinary skill in the art before the effective filing date of the claimed invention, namely, one skilled in the art would have readily recognized that providing the roughened wall segment would 
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the roughened wall segment (Munroe 42) between the throat exit and the nearest ring of ports, and between the at least two rings of ports, since it has been held rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
Regarding claim 18, Piorkowski in view of Hartig and Alperin fails to disclose a device wherein the distance between the exit of the generally cylindrical interior of the throat and the nearest ring of ports, and the distance between the at least two rings of ports of claim 15 each having a distance between about 0.5D and about 4.0D.
Piorkowski discloses the general condition of sizing the nozzle, considering the distance between adjoining parts (Column 2, line 19-23), and the throat diameter (Column 2, lines 30-35 and 52-57, Column 3, lines 21-23), in order to create an intense suction (Column 2, lines 35-39 and column 3, lines 45-47) and encourage mixing (Column 2, line 42-47) within the nozzle.
Munroe discloses sizing the length of a nozzle relative to its diameter in order to provide for homogenization within the nozzle (Column 2, lines 42-55). 
While Piorkowski and Munroe do not disclose that this sizing is based upon the at least two rings of ports are separated by a distance of at least about 0.5D, wherein D is the diameter of the generally cylindrical interior cavity, or the distance between the exit of the generally cylindrical interior of the throat and the nearest ring of ports, and the distance between the at least two rings of ports of claim 15 each having a distance between about 0.5D and about 4.0D, Applicant has made no disclosure that the limitations are critical. As such, it would have been obvious to one having ordinary skill in 
As to claim 19, Piorkowski in view of Hartig and Alperin discloses the apparatus of claim 15.
However, Piorkowski in view of Hartig and Alperin fails to disclose an amplifier further comprising a roughened wall segment between the exit of the generally cylindrical interior of the throat and the nearest ring of ports and the wall segment between the at least two rings of ports. 
The combination discloses a prior art amplifier upon which the claimed structure (roughened wall segments) can be seen as an improvement. 
Munroe discloses an amplifier that includes a roughened wall segment (42).
Thus the manner of enhancing the amplifier was made part of the ordinary capabilities of one skilled in the art based upon the disclosures of Munroe.
Accordingly one of ordinary skill in the art before the effective filing date of the claimed invention would have been capable of applying this known “improvement” technique in the same manner to the prior art amplifier of Piorkowski in view of Hartig and Alperin and the results would have been predictable to one of ordinary skill in the art before the effective filing date of the claimed invention, namely, one skilled in the art would have readily recognized that providing the roughened wall segment would 
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the roughened wall segment (Munroe 42) between the exit of the generally cylindrical interior of the throat and the nearest ring of ports and the wall segment between the at least two rings of ports, since it has been held rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Piorkowski in view of Hartig and Alperin, further in view of Freshour (US 3,853,271).
As to claim 20, Piorkowski in view of Hartig and Alperin discloses the system of claim 15. 
However, the combination fails to disclose a system further comprising a second gas flow amplifier wherein the end of the first conical diffuser is in fluid communication with a conical inlet of the second gas flow amplifier.
Freshour discloses a nozzle apparatus featuring a plurality of amplifier nozzles wherein an end of a first conical diffuser (20) is in fluid communication with a conical (18) of a second gas flow amplifier.
It would have been obvious to one having ordinary skill in the art at the time of this invention to modify the combination with the disclosures of Freshour, providing a second gas flow amplifier wherein the end of the first conical diffuser is in fluid communication with a conical inlet of the second gas flow amplifier, in order to provide for greater dispersion and mixing of the fluids, as disclosed by Freshour (Column 1, lines 24-27).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R. DANDRIDGE/


/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752